Exhibit 10.46




TEMPUR SEALY INTERNATIONAL, INC.
2013 EQUITY INCENTIVE PLAN
Special Grant Stock Option Agreement
[Insert Employee Name]
This Special Grant Stock Option Agreement dated as of January 5, 2017 (this
“Agreement”), between Tempur Sealy International, Inc., a corporation organized
under the laws of the State of Delaware (the “Company”), and the individual
identified below, residing at the address there set out (the “Optionee”).
1.Grant of Option. Pursuant and subject to the Company’s 2013 Equity Incentive
Plan (as the same may be amended from time to time, the “Plan”), the Company
grants to the Optionee an option (the “Option”) to purchase from the Company all
or any part of a total of [          ] shares (the “Option Shares”) of the
Company’s common stock, par value $0.01 per share (the “Stock”), at a price of
$[_____] per share (the “Exercise Price”). The ”Grant Date” of this Option is
January 5, 2017.
2.Character of Option. This Option is not to be treated as an “incentive stock
option” within the meaning of Section 422 of the Internal Revenue Code of 1986,
as amended.
3.Duration of Option. Subject to the next sentence, this Option shall expire at
11:59 p.m. (Lexington, KY local time) on the date immediately preceding the
tenth anniversary of the Grant Date. However, this Option is subject to earlier
termination as provided in Section 5 below.
4.Exercise of Option. Until the expiration of this Option pursuant to Section 3
or Section 5 of this Agreement, the Optionee may exercise it as to the number of
Option Shares identified in the table below, in full or in part, at any time on
or after the applicable exercise date or dates identified in the table. However,
subject to Section 5 of this Agreement, during any period that this Option
remains outstanding after the Optionee’s employment with the Company and its
Affiliates ends, the Optionee may exercise it only to the extent it was
exercisable immediately prior to the end of the Optionee’s employment.
Number of Shares 
in Each Installment
Initial Exercise Date 
for Shares in Installment
_________
First Anniversary of Grant Date
_________
Second Anniversary of Grant Date
_________
Third Anniversary of Grant Date
__________
Fourth Anniversary of Grant Date

Section 7.1(e) of the Plan sets forth the procedure for exercising this Option
by paying cash or a check made payable to the order of the Company in an amount
equal to the aggregate Exercise Price of the Stock to be purchased, or by
delivering other shares of Stock of equivalent Market Value, provided the
Optionee has owned such shares of Stock for at least six (6) months. The




--------------------------------------------------------------------------------




Optionee may also exercise this Option pursuant to a formal cashless exercise
program as referred to in Section 7.1(e) of the Plan, subject to the terms and
conditions referred to in Section 7.1(e) of the Plan.
5.Termination in Certain Cases. The Option shall be subject to early termination
prior to the tenth anniversary of the Grant Date as described below.
Notwithstanding anything contained in this Section 5 to the contrary, however,
in no event shall the Option become or remain exercisable to any extent after
the expiration date set forth in Section 3.
(a)    Early Termination. If the Optionee’s employment with the Company or its
Affiliates is terminated for any reason, including death or disability or a
termination by the Company For Cause or for any other reason or by the Optionee
for Good Reason or no reason, then unless the Committee determines otherwise at
its discretion, (i) the Option shall remain exercisable for that number of
Option Shares for which this Option shall have become exercisable pursuant to
Section 4 above (i.e., the “vested” Option Shares) as of the date of such
termination of employment through the last day of the six (6) month period (or
one (1) year period if the termination is due to the Optionee’s death)
commencing on the later of (y) the expiration of any applicable Blackout Period
(as defined below) in which such termination of employment occurs and (z) the
date of such termination of employment; and (ii) the Option Shares that have not
yet become vested Option Shares pursuant to Section 4 above as of the date of
such termination of employment shall irrevocably expire, and the Optionee shall
have no right to purchase any such unvested Option Shares.
(b)    Change of Control. If a Change of Control occurs then Section 9(a) of
this Plan shall apply to the Options and Option Shares, except that for this
purpose “For Cause” and “Good Reason” shall have the meanings set forth in this
Agreement.
(c)    For the purposes of this Agreement:     
(i)    “Blackout Period” shall mean any period when employees are prohibited
from making purchases and sales of the Company’s securities.
(ii)    “Change of Control” shall have the meaning set forth in the Plan,
provided, that no event or transaction shall constitute a Change of Control for
purposes of this Agreement unless it also qualifies as a change of control for
purposes of Section 409A of the Code.
(iii)    “Employee”, “employment,” “termination of employment” and “cease to be
employed,” and other words or phrases of similar import, shall mean the
continued provision of substantial services to the Company or any of its
Affiliates (or the cessation or termination of such services) whether as an
employee, consultant or director.
(iv)    [“Employment Agreement” [insert description of applicable employment
agreement]]




--------------------------------------------------------------------------------




(v)    “For Cause” [shall have the meaning assigned to such term in the
Employment Agreement] [shall mean any of the following: (A) Optionee’s willful
and continued failure to substantially perform the reasonably assigned duties
with the Company or any Affiliate of the Company which are consistent with
Optionee’s position and job description, other than any such failure resulting
from incapacity due to physical or mental illness, after a written notice is
delivered to Optionee by the Chief Executive Officer or Chief Human Resources
Officer (or other executive primarily responsible for the Company’s HR function)
of the Company, which specifically identifies the manner in which Optionee has
not substantially performed the assigned duties, (B) Optionee’s willful
engagement in illegal conduct which is materially and demonstrably injurious to
the Company or any Affiliate of the Company, (C) Optionee’s conviction by a
court of competent jurisdiction of, or pleading guilty or nolo contendere to,
any felony, or (D) Optionee’s commission of an act of fraud, embezzlement, or
misappropriation against the Company or any Affiliate of the Company, including,
but not limited to, the offer, payment, solicitation or acceptance of any
unlawful bribe or kickback with respect to the business of the Company or any
Affiliate of the Company.]
(vi)    “Good Reason” shall have the meaning assigned to such term in the
Employment Agreement]] [shall mean the relocation of Optionee’s principal
workplace over sixty (60) miles from the existing workplaces of the Company or
any Affiliate of the Company without the consent of Optionee (which consent
shall not be unreasonably withheld, delayed or conditioned) provided that (a)
the Optionee gives written notice to the Company within 30 days of the event the
Optionee believes to constitute Good Reason, (b) the Company fails, within 30
days of receipt of such notice, to cure or rectify the grounds for such Good
Reason termination, and (c) the Optionee terminates his or her employment within
30 days following such failure]; and
6.Transfer of Option. Except as provided in Section 6.4 of the Plan, neither
this Option nor any Option Shares nor any rights hereunder to the underlying
Stock may be transferred except by will or the laws of descent and distribution,
and during the Optionee’s lifetime, only the Optionee may exercise this Option.
7.Incorporation of Plan Terms. Except as otherwise provided herein in Section 5
above, this Option is granted subject to all of the applicable terms and
provisions of the Plan, including but not limited to Section 8 of the Plan,
“Adjustment Provisions”, and the limitations on the Company’s obligation to
deliver Option Shares upon exercise set forth in Section 10 of the Plan,
“Settlement of Awards”. Capitalized terms used but not defined herein shall have
the meaning assigned under the Plan.
8.Miscellaneous. This Agreement shall be construed and enforced in accordance
with the laws of the State of Delaware, without regard to the conflict of laws
principles thereof, and shall be binding upon and inure to the benefit of any
successor or assign of the Company and any executor, administrator, trustee,
guardian, or other legal representative of the Optionee. This Agreement may be
executed in one or more counterparts all of which together shall constitute one
instrument.
9.Tax Consequences.




--------------------------------------------------------------------------------




(a)    The Company makes no representation or warranty as to the tax treatment
of this Option, including upon the exercise of this Option or upon the
Optionee’s sale or other disposition of the Option Shares. The Optionee should
rely on his/her own tax advisors for such advice. Notwithstanding the foregoing,
the Optionee and the Company hereby acknowledge that both the Optionee and the
Company may be subject to certain obligations for tax withholdings, social
security taxes and other applicable taxes associated with the vesting or
exercise of the Options or the issuance of the Option Shares to the Optionee
pursuant to this Agreement. The Optionee hereby affirmatively consents to the
transfer between his or her employee and the Company of any and all personal
information necessary for the Company and his employer to comply with its
obligations.
(b)    All amounts earned and paid pursuant to this Agreement are intended to
be paid in compliance with, or on a basis exempt from, Section 409A of the
Code.  This Agreement, and all terms and conditions used herein, shall be
interpreted and construed consistent with that intent.  However, the Company
does not warrant all such payments will be exempt from, or paid in compliance
with, Section 409A.  The Optionee bears the entire risk of any adverse federal,
state or local tax consequences and penalty taxes which may result from payments
made on a basis contrary to the provisions of Section 409A or comparable
provisions of any applicable state or local income tax laws.
10.Certain Remedies.
(a)    If at any time prior to the later of (y) the two (2) year period after
termination of the Optionee’s employment with the Company and its Affiliates,
and (z) the period that includes the date (after a termination of Optionee’s
employment with the Company and its Affiliates) on which all of the Option
Shares granted hereunder and capable of becoming vested Option Shares so become
vested Option Shares (the last day of such later period being the “Covenant
Termination Date”), any of the following occur:
(i)    the Optionee unreasonably refuses to comply with lawful requests for
cooperation made by the Company, its board of directors, or its Affiliates;
(ii)    the Optionee accepts employment or a consulting or advisory engagement
with any Competitive Enterprise (as defined in Section 10(c)) of the Company or
its Affiliates or the Optionee otherwise engages in competition with the Company
or its Affiliates;
(iii)    the Optionee acts against the interests of the Company and its
Affiliates, including recruiting or employing, or encouraging or assisting the
Optionee’s new employer to recruit or employ an employee of the Company or any
Affiliate without the Company’s written consent;
(iv)    the Optionee fails to protect and safeguard while in his/her possession
or control, or surrender to the Company upon termination of the Optionee’s
employment with the Company or any Affiliate or such earlier time or times as
the Company or its board of directors or any Affiliate may specify, all
documents, records, tapes, disks and




--------------------------------------------------------------------------------




other media of every kind and description relating to the business, present or
otherwise, of the Company and its Affiliates and any copies, in whole or in part
thereof, whether or not prepared by the Optionee;
(v)    the Optionee solicits or encourages any person or enterprise with which
the Optionee has had business-related contact, who has been a customer of the
Company or any of its Affiliates, to terminate its relationship with any of
them;
(vi)    the Optionee takes any action or makes any statement, written or oral,
that disparages the business, products, services or management of Company or its
Affiliates, or any of their respective directors, officers, agents, or
employees, or the Optionee takes any action that is intended to, or that does in
fact, damage the business or reputation of the Company or its Affiliates, or the
personal or business reputations of any of their respective directors, officers,
agents, or employees, or that interferes with, impairs or disrupts the normal
operations of the Company or its Affiliates; or
(vii)    the Optionee breaches any confidentiality obligations the Optionee has
to the Company or an Affiliate, the Optionee fails to comply with the policies
and procedures of the Company or its Affiliates for protecting confidential
information, the Optionee uses confidential information of the Company or its
Affiliates for his/her own benefit or gain, or the Optionee discloses or
otherwise misuses confidential information or materials of the Company or its
Affiliates (except as required by applicable law); then
(1)    this Option shall terminate and be cancelled effective as of the date on
which the Optionee entered into such activity, unless terminated or cancelled
sooner by operation of another term or condition of this Agreement or the Plan;
(2)    any stock acquired and held by the Optionee pursuant to the exercise of
this Option during the Applicable Period (as defined in Section 10(b) below) may
be repurchased by the Company at a purchase price equal to the Exercise Price
per share; and
(3)    any gain realized by the Optionee from the sale of stock acquired through
the exercise of this Option during the Applicable Period shall be paid by the
Optionee to the Company.
(b)    The term “Applicable Period” shall mean the period commencing on the
later of the date of this Agreement or the date which is one (1) year prior to
the Optionee’s termination of employment with the Company or any Affiliate and
ending on the Covenant Termination Date.
(c)    The term “Competitive Enterprise” shall mean a business enterprise that
engages in, or owns or controls a significant interest in, any entity that
engages in, the manufacture, sale or distribution of mattresses or pillows or
other bedding products or other products competitive with the Company’s
products. Competitive Enterprise shall include, but not be limited to, the
entities set forth on Appendix A hereto, which may be amended by the




--------------------------------------------------------------------------------




Company from time to time upon notice to the Optionee. At any time the Optionee
may request in writing that the Company make a determination whether a
particular enterprise is a Competitive Enterprise. Such determination will be
made within fourteen (14) days after the receipt of sufficient information from
the Optionee about the enterprise, and the determination will be valid for a
period of ninety (90) days from the date of determination.
11.Right of Set Off. By executing this Agreement, the Optionee consents to a
deduction from any amounts the Company or any Affiliate owes the Optionee from
time to time, to the extent of the amounts the Optionee owes the Company under
Section 10 above, provided that this set-off right may not be applied against
wages, salary or other amounts payable to the Optionee to the extent that the
exercise of such set-off right would violate any applicable law. If the Company
does not recover by means of set-off the full amount the Optionee owes the
Company, calculated as set forth above, the Optionee agrees to pay immediately
the unpaid balance to the Company upon the Company’s demand.
12.Nature of Remedies.
(a)    The remedies set forth in Sections 10 and 11 above are in addition to any
remedies available to the Company and its Affiliates in any non-competition,
employment, confidentiality or other agreement, and all such rights are
cumulative. The exercise of any rights hereunder or under any such other
agreement shall not constitute an election of remedies.
(b)    The Company shall be entitled to place a legend on any certificate
evidencing any stock acquired upon exercise of this Option referring to the
repurchase right set forth in Section 10(a) above. The Company shall also be
entitled to issue stop transfer instructions to the Company’s stock transfer
agent in the event the Company believes that any event referred to in
Section 10(a) has occurred or is reasonably likely to occur.
13.No Right to Employment. This Agreement does not give the Optionee any right
to continue to be employed by the Company or any of its Affiliates, or limit, in
any way, the right of the Company or any of its Affiliates to terminate the
Optionee’s employment, at any time, for any reason not specifically prohibited
by law.
14.Clawback Policy. The Optionee acknowledges receipt of a copy of the Company’s
Clawback Policy, and acknowledges and agrees that all Shares issued under this
Agreement will be subject to the Clawback Policy or ay amended version thereof
and any other clawback policy adopted by the Board of Directors of the Company,
in each case to the extent the Clawback Policy or any other clawback policy
applies by its terms to the Optionee.


[Remainder of page intentionally left blank]




--------------------------------------------------------------------------------




In Witness Whereof, the parties have executed this Special Grant Stock Option
Agreement as of the date first above written.
TEMPUR SEALY INTERNATIONAL, INC.
By:    ___________________________        _________________________________
Title: ___________________________        Signature of Optionee
_________________________________
[Name of Optionee]
Optionee’s Address:
__________________________________
___________________________________
____________________________________




--------------------------------------------------------------------------------





Competitive Enterprises of the Company and its Affiliates
Ace
AH Beard
Auping
Ashley Sleep
Boyd
Carpe Diem
Carpenter
Casper
Carolina Mattress
Cauval Group
Chaide & Chaide
Classic Sleep Products
Comforpedic
Comfort Solutions
COFEL group
De Rucci
Diamona
Doremo Octaspring
Dorelan
Dunlopillo
Duxiana
Eastborne
Eminflex
Englander
Flex Group of Companies
Foamex
France Bed
Future Foam
Harrisons
Hastens
Hilding Anders Group
Hypnos
IBC
KayMed
King Koil
Kingsdown
Lady Americana
Land and Sky
Leggett & Platt
Lo Monaco





--------------------------------------------------------------------------------




Luna
Magniflex
Metzler
Myers
Optimo
Ortobom
Natura
Natures Rest
Park Place
Permaflex
Pikolin Group
Recticel Group
Relyon
Restonic
Reverie
Rosen
Rowe
Saatva
Sapsa Bedding
Select Comfort
Serta and any direct or indirect parent company
Silentnight
Simmons Company/Beautyrest and any direct or
indirect parent company
Sleepmaker
Spring Air
Sterling
Stobel
Swiss Comfort
Swiss Sense
Therapedic
Tufts and Needles



RETAILERS


Ashley
Innovative Mattress Solutions
Mattress Firm
Sleepy’s
Wayfair







